internal_revenue_service number release date index number ------------------------------- ---------------------------- ------------------------------------------ -------------- ------------------------------- - department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-112415-04 date date legend company a -------------------------------------------------------------- company b --------------------------------------------------------------- company c --------------------------------------------------------------- company d -------------------------------------------------------------- - company e --------------------------------------------------------------- company f --------------------------------------------------------------- company g -------------------------------------------------------------- parent -------------------------------------------------------------- state a ------ -------------------------------------------------------------- --------------------------------------------------------------- ---------------------------------------------- ------------------------------------------------ -------------------------------------------------------- ---------------------------------------------------------- ----------------------------------------------- -------------------------------------------------- ---------------- ------------------------ -------------------------- --------------------------------------------- --------------------------------------------------------- plr-112415-04 state b t u v w x structure y structure z structure dear ---------------------- behalf of seven affiliated life_insurance_companies the companies as listed above the companies have requested certain rulings with respect to the tax consequences stemming from certain investments by the companies’ separate_accounts in the shares of certain regulated_investment_companies for purposes of applying the diversification requirements of sec_817 of the internal_revenue_code this is in response to your letter dated date requesting rulings on ---------------------------------------------- ------------------------------------------- --------------------------------------- facts each of the companies is a life_insurance_company as defined in sec_816 of the code parent a non-insurance company is the common parent of the companies although not all of the companies are included in parent’s life-nonlife consolidated_return group due to the limitations in sec_1504 each company issues variable life_insurance contracts and or variable_annuity contracts that are variable_contracts within the meaning of sec_817 the variable_contracts are based on one or more separate_accounts maintained by the issuing company and provide both fixed and variable investment options each separate_account is segregated from the general_asset_account of the issuing company pursuant to the requirements of state law or regulations the assets of the separate_accounts attributable to the contracts are allocated among various subaccounts each subaccount corresponds to a particular variable investment option available to the contract owner under the terms of the contract and is comprised of assets that are consistent with the investment strategies and goals of that subaccount the investment return and market_value of the assets held by each subaccount are allocated in an each subaccount invests or will invest in shares of a particular regulated although none of the companies has invested or will invest through its separate plr-112415-04 identical manner to any variable_contract supported in whole or in part by that subaccount investment_company ric as defined in sec_851 the assets of some of these rics the lower-tier funds are comprised of individual securities such as stocks and bonds other rics in which the subaccounts invest the upper-tier funds generally do not or will not hold individual securities but rather hold or will hold primarily the shares of lower-tier funds such arrangements are referred to as master-feeder arrangements where multiple upper-tier funds invest in a single lower-tier fund or fund of funds arrangements where a single upper-tier fund invests in multiple lower-tier funds the upper-tier funds and the lower-tier funds that are the subject of this ruling_request comprise three groups of related rics referred to as structure x structure y and structure z accounts in each upper-tier and lower-tier fund available through structure x structure y or structure z as the legal issues presented in applying the diversification requirements of sec_817 to the companies’ respective investments in shares of these funds are essentially the same this ruling will be addressed using company a and company e exemplars for all of the companies laws of state a company a is licensed to do business in states the district of columbia and puerto rico company a does not join in the filing of a consolidated_return with any other corporation company a issues variable_annuity contracts that are supported by a separate_account referred to as separate_account b in support of such variable_annuity contracts certain subaccounts of separate_account b invest in upper- tier funds available through structure x company a generally employs x structure upper-tier funds in connection with variable_contracts that have significant servicing and or distribution costs the x structure upper-tier funds provide company a with flexibility in meeting its revenue requirements with respect to variable_contracts in situations where a lower-tier fund does not offer a class of shares suitable to meet these requirements series of w an open-end management investment_company registered under the investment_company act of the act each x structure upper-tier fund invests in a single one of three corresponding x structure lower-tier funds the x structure lower-tier funds are each a series of t an open-end management investment_company registered under the act accordingly each x structure upper-tier fund serves as a feeder for a corresponding x structure lower-tier fund the x structure upper-tier funds consist of three portfolios each of which is a company a is a stock life and health insurance_company organized under the plr-112415-04 in addition to investments in x structure upper-tier funds company a plans to offer holders of its variable_annuity contracts additional investment options by creating additional subaccounts of separate_account b that will invest in upper-tier funds of structure y the y structure upper-tier funds will consist of four portfolios each of which will be a series of w each y structure upper-tier fund will invest in approximately five to ten y structure lower-tier funds although that number will vary and may also invest directly in cash government securities or other short-term investments currently there are fifty-four y structure lower-tier funds from which the investment manager of a y structure upper-tier fund may choose each y structure lower-tier fund may be a series of a proprietary y structure fund which will be an open-end management investment_company registered under the act in addition to the shares purchased by y structure upper-tier funds shares of y structure lower-tier funds are or will be made available to other rics partnerships or trusts that serve as investment vehicles for variable_contracts issued by life_insurance that are not affiliated with the companies but which satisfy the requirements of sec_1_817-5 and sec_1_817-5 of the regulations third party funds moreover shares of y structure lower-tier funds are also offered for direct purchase by segregated_asset accounts of life_insurance_companies general accounts of life_insurance_companies or corporations that are related_taxpayers as specified in sec_267 managers of the lower-tier funds or related_taxpayers of such managers or trustees of qualified_pension or retirement plans within the meaning of sec_1 f iii of the regulations each y structure lower-tier fund is treated as a separate ric for federal_income_tax purposes and the shares each lower-tier fund are registered under the act laws of state b company e is licensed to conduct an insurance_business in all states the district columbia guam puerto rico and the u s virgin islands company e joins with its subsidiary company d listed above in the filing of a life-life consolidated federal_income_tax return company e issues both variable life_insurance and variable_annuity contracts the variable life_insurance contracts issued by company e are supported by company e’s variable life b separate_account the variable_annuity contracts issued by company e are supported by company e’s variable_annuity b separate_account variable_annuity c separate_account and variable_annuity d separate_account subaccounts of company e’s separate_accounts invest in upper-tier funds available through structure z the z structure upper-tier funds consist of four portfolios each of which will be a series of u an open-end management investment_company registered under the act each z structure upper-tier fund will invest in a single one of four corresponding lower-tier funds the z structure lower-tier funds are each a series of v an open-end management investment_company registered under the act accordingly each z structure upper-tier fund serves as a feeder to a corresponding z structure lower-tier fund company e is a stock life and health insurance_company organized under the plr-112415-04 representation sec_2 except as otherwise permitted by sec_1_817-5 of the regulations all except as otherwise permitted by sec_1_817-5 of the regulations a the companies make the following representations in connection with the ruling_request shares of each upper-tier fund are or will be available exclusively for purchase by segregated_asset accounts of life_insurance_companies in support of variable_contracts as described in sec_817 and b shares of each lower-tier fund are or will be available exclusively for purchase by upper-tier funds third party funds or directly by segregated_asset_account of life_insurance_companies in support of variable_contracts as described in sec_817 shares of each fund will not be available for purchase by the general_public and will be registered under the act each upper- tier and each lower-tier fund will be treated as a separate ric for federal_income_tax purposes pursuant to sec_851 beneficial interests in any other ric partnership or trust a third party fund that purchases shares of a lower-tier fund will be held by one or more segregated_asset accounts of one or more insurance_companies and public access to each third party fund will be available exclusively through the purchase of a variable_contract within the meaning of sec_817 taxpayer holds or will hold an interest in an upper or lower-tier fund i the return on such interest is will be computed in the same manner that the return on an interest held by a segregated_asset_account is computed determined without regard to expenses attributable to variable_contracts ii there is or will be no intent to sell such interest to the public and iii a segregated_asset_account of the life_insurance_company also holds or will hold a beneficial_interest in the fund taxpayer holds or will hold an interest in the fund i the holding of such interest is or will be in connection with the creation or management of the fund ii the return on such interest is or will be computed in the same manner that the return on an interest held by a segregated_asset_account is computed determined without regard to expenses attributable to variable_contracts and iii there is or will be no intent to sell such interest to the public to the extent the general account of a life_insurance_company or related to the extent the manager of an upper or lower-tier fund or a related plr-112415-04 requested ruling sec_1 the diversification requirements of sec_817 of the code and sec_1_817-5 of the regulations will be applied to a subaccount that invests directly in a lower-tier fund by treating as an asset of the subaccount a pro_rata share of each asset of the lower-tier fund in accordance with sec_1_817-5 and i of the regulations the diversification requirements of sec_817 of the code and sec_1_817-5 of the regulations will be applied to a subaccount that invest s in an upper-tier fund by treating as an asset of the subaccount a pro_rata share of each asset of any lower-tier fund in which the upper-tier fund invests in accordance with sec_1_817-5 and i of the regulations statutory and regulatory provisions for purposes of part i of subchapter_l of chapter of the code sections sec_817 of the code provides that for purposes of subchapter_l sec_72 the term variable_contract is defined in sec_817 for an annuity_contract to be a variable_contract it must provide for the allocation of all or a part of the amounts received under the contract to an account which pursuant to state law or regulation is segregated from the general asset accounts of the issuing insurance_company it must provide for the payment of annuities and the amounts paid in or the amounts paid out must reflect the investment return and the market return of the segregated_asset_account see sec_817 - relating to annuities and sec_7702 relating to the definition of life_insurance_contract a variable_contract other than a pension_plan_contract which is otherwise described in sec_817 and which is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_1_817-5 of the regulations provides that a segregated_asset_account shall consist of all the assets for which the investment return and market_value is allocated in an identical manner to any variable_contract invested in any of such assets sec_1_817-5 of the regulations sets forth the diversification requirements for variable_contracts based on segregated_asset accounts generally the investments of a segregated_asset_account will be considered to be adequately diversified for purposes of sec_817 of the code and sec_1_817-5 of the regulations if no more than percent of the value of the total assets of the account is represented by any one in certain situations sec_817 of the code provides a look-through_rule for plr-112415-04 investment no more than percent by any two investments no more than percent by any three investments and no more than percent by any four investments see sec_1_817-5 meeting the diversification requirements if all of the beneficial interests in a regulated_investment_company are held by one or more a insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund managers of affiliated companies in connection with the creation or management of the regulated_investment_company the diversification requirements of sec_817 are applied by taking into account the assets held by such regulated_investment_company sec_1_817-5 of the regulations further describes the look-through_rule for the application of the diversification requirements of sec_1_817-5 sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in a regulated_investment_company will not be treated as a single investment of a segregated_asset_account instead a pro_rata portion of each asset of the investment_company will be treated for purposes of sec_1_817-5 as an asset of the segregated_asset_account sec_1_817-5 shall apply to an investment_company if section f i of the regulations provides that the look-through_rule of a all the beneficial_interest in the investment_company other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to such investment_company is available exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract solely for this purpose the status of the contract as a variable_contract will be determined without regard to sec_817 of the code and sec_1_817-5 of the regulations the beneficial interests described in sec_1_871-5 are i under specified circumstances the general account of a life_insurance_company or a corporation related in a manner specified in sec_267 of the code to a life_insurance_company ii under specified circumstances the manager or a corporation related in a manner specified in sec_267 to the manager of the investment_company iii the trustee of a qualified_pension or retirement_plan and iv the public or policyholders that are treated as owners of beneficial interests in the investment_company under revrul_81_225 1981_2_cb_12 but only if a the investment_company was closed to the public in accordance with revrul_82_55 1982_1_cb_12 or b all the assets of the segregated_asset_account are attributable to premium payments made by policyholders prior to date to premium payments made in connection with a qualified_pension or retirement_plan or to any combination of such premium payments since the service has issued a number of requested rulings addressing plr-112415-04 when the investor in a variable_annuity contract has sufficient control_over the underlying investments to be treated as the owner of those investments revrul_77_85 1077_1_cb_12 concludes that if a purchaser of an investment annuity_contract selects and controls the investment_assets in the separate_account of the issuing life_insurance_company then the purchaser is treated as the owner of those assets for federal_income_tax purposes similarly revrul_80_274 1980_2_cb_27 holds that where an s l depositor transfers a certificate of deposit c d to a life insurer in exchange for an annuity_contract and the life insurer is expected to continue to hold the c d for the benefit of the depositor the depositor not the insurance_company is considered the owner of the d c for tax purposes revrul_81_225 1981_2_cb_12 clarified by revrul_82_55 1982_1_cb_12 and revrul_2003_92 2003_2_cb_350 describes four situations in which investments in mutual funds to fund annuity_contracts are considered to be owned by the policyholder rather than by the insurance_company issuing the annuity_contracts and one situation in which the insurance_company is considered the owner of the mutual_fund shares in situation the investment_assets in the segregated account supporting the annuity_contracts consist solely of shares in a single publicly available mutual_fund managed by an independent investment_advisor situation is similar to situation except that the mutual_fund is managed by the insurance_company or one of its affiliates situation also is similar to situation except that the segregated_asset_account supporting the annuity_contracts consists of five subaccounts the policyholder retains the right to allocate or reallocate funds among the five subaccounts during the life of the annuity_contract situation is similar to situation except that the shares of the mutual_fund are not sold directly to the public but are available only through the purchase of an annuity_contract or by participation in an investment plan account of the type described in revrul_70_525 1970_2_cb_144 situation also is similar to situation except that the shares in the mutual_fund are available only through the purchase of an annuity_contract sufficient control and other incidents_of_ownership to be considered the owners of the mutual_fund shares for federal_income_tax purposes the ruling reaches the opposite conclusion in situation because the sole function of the mutual_fund in situation is to provide an investment vehicle to allow the insurance_company to meet its obligations under its annuity_contracts and the insurance_company possesses sufficient incidents_of_ownership to be considered the owner of the underlying portfolio of assets of the mutual_fund thus the ruling concludes that in situation the insurance_company not the policyholder is treated as the owner of the mutual_fund shares for federal_income_tax purposes in revrul_82_54 1982_1_cb_11 the purchasers of certain annuity_contracts have the right to direct the issuing insurance_company to invest in the shares of any or revrul_81_225 concludes that the policyholders in situation sec_1 - have plr-112415-04 all of three mutual funds that are not available to the public one mutual_fund invests primarily in common stocks another in bonds and a third in money market investments policyholders are free to allocate their premium payments among the three funds and have an unlimited right to reallocate contract values among the funds prior to the maturity_date of the annuity_contract the ruling concludes that the policyholders’ ability to choose among general investment strategies for example between stocks bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute sufficient control so as to cause the policyholders to be treated as the owners of the mutual_fund shares in 749_f2d_513 8th cir cert_denied 473_us_905 the court upheld the investor_control theory of revrul_81_255 the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in a separate_account that was segregated from the general assets of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one or all of six publicly traded mutual funds the taxpayers could reallocate their investment among the funds at any time and had the right to make withdrawals to surrender the contract and to apply the accumulated value under the contract to provide annuity payments the court held that the taxpayers and not the issuing insurance_company owned the mutual funds for federal_income_tax purposes were not considered the owners of the assets in which the funds invested even though the policyholders had the ability to allocate the premium paid among various subaccounts change such allocations at any time and transfer funds from one subaccounts to another the investment in the subaccounts was available solely through purchase of variable_annuity contracts and was not otherwise publicly available moreover the policyholders were not able to communicate directly or indirectly with the investment advisors regarding the investment strategies of the subaccounts revrul_2003_91 concludes that the policyholders did not have direct or indirect control_over any of the assets in the subaccounts and therefore would not be treated as the owners of such assets asset accounts or subaccounts of life_insurance_companies or upper -tier funds and public access to the lower-tier funds is available exclusively through the purchase of variable_annuity contracts or variable life_insurance policies except as otherwise permitted by sec_1_817-5 the requirements of sec_1_817-5 of the regulations are satisfied with respect to segregated_asset accounts or subaccounts that invest in the lower-tier funds pursuant to the look-through_rule of sec_1_817-5 a pro_rata portion of each asset of the lower-tier fund will be treated as an asset of each segregated_asset_account or subaccount that invests a lower-tier fund since all of the shares of the lower-tier funds will be held by either segregated in revrul_2003_91 2003_2_cb_347 holders of variable_annuity contracts similarly the requirements of sec_1_817-5 of the regulations are satisfied by plr-112415-04 the indirect investment of segregated_asset accounts and subaccounts in shares of any lower-tier fund through an investment in an upper-tier fund therefore pursuant to the look-through_rule of sec_1_817-5 a pro_rata portion of each asset of any such lower-tier fund will be treated as an asset of each segregated_asset_account or subaccount that indirectly invests in a lower-tier fund through investment in a upper-tier fund holdings based solely upon the information provided and the representations made we the look-through_rule of sec_1_817-5 will apply to a subaccount conclude the look-through_rule of sec_1_817-5 will apply to a subaccount that invests in shares of a lower-tier fund such that a pro_rata share of the assets of the lower-tier fund will be treated as assets of the subaccount for purposes of applying the diversification test of sec_817 of the code that invests in an upper-tier fund such that a pro_rata share of the assets of any lower-tier fund in which the upper-tier fund invests will be treated as assets of the subaccount for purposes of applying the diversification test of sec_817 of the code concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the application of the investor_control rules set forth in christoffersen or rev ruls and the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative relevant this ruling is directed only to the taxpayers requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is except as expressly provided herein no opinion is expressed or implied plr-112415-04 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and sincerely s gary geisler assistant to the branch chief branch office of associate chief_counsel financial institutions products
